Citation Nr: 0336011	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  00-21 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board remanded this matter in August 2001 for further 
development, to include notification of the recently enacted 
Veterans Claims Assistance Act (VCAA) and to schedule the 
veteran for his requested personal hearing.  

This matter was again remanded in November 2001 to obtain 
outstanding outpatient treatment records, ensure that the 
veteran was properly notified of the prevailing law and 
regulations under VCAA, and readjudicate the veteran's claim 
of whether new and material evidence had been received so as 
to permit a reopening of his service connection claim.  It 
was noted that time that the veteran failed to appear for his 
scheduled hearing before a Member of the Board.  

It appears that in the April 2002 rating decision, the RO 
reopened the veteran's service connection claim and decided 
the matter on the merits.  The fact that the RO may have 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board is required 
to determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate 
service connection or other issues going to the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Pending the receipt of additional 
evidence, to include hearing testimony, the Board will 
address this matter in a later decision.  


REMAND

In the veteran's substantive appeal dated in April 2003, he 
indicated that he wished to have a personal hearing before a 
Member of the Board (now referred to as Veteran's Law Judge).  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  As such, the Federal Circuit 
reached a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day response period provided in § 3.159(b)(1) was 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO notified the veteran of a 30-day period 
in a January 2002 letter and subsequently readjudicated his 
claims in an April 2002 Supplemental Statement of the Case.  
There is no indication of an express waiver of the statutory 
one-year period, and the RO's actions are therefore 
inconsistent with the holding in PVA and 38 U.S.C.A. § 
5103(b)(1).  Given this, as this case is being remanded for 
other reasons, the RO must take this opportunity to allow the 
veteran the appropriate time period in which to reply.  

Therefore, in light of the above, the Board hereby remands 
for the following directives:

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claim, and provide a discussion of the 
relative duties of the VA and the veteran 
in obtaining relevant evidence.  The RO 
should ensure that the veteran receives 
notification of the laws and regulations 
that pertain to the submission of new and 
material evidence in addition to the law 
and regulations for service connection 
claims.  In issuing this letter, the RO 
must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
Federal Circuit's recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  

2.  The RO should schedule a hearing 
before a Veteran's Law Judge.  The RO 
should ensure that the veteran is 
properly notified of the time, place, and 
date of said hearing.  The RO should note 
that the veteran has indicated that in 
the past, he has not always received his 
mail due to his unstable living 
arrangements.  He has indicated on his 
substantive appeal dated in April 2003 
that he currently resides with his 
daughter.  All communication with the 
veteran regarding the scheduling of his 
hearing should be associated with the 
claims folder.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




